Citation Nr: 0308361	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  01-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including an adjustment disorder.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from March 1972 to March 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied service connection for an adjustment disorder.  The 
veteran appealed the RO's determination and in December 2001, 
he testified at a Board hearing at the RO.  


REMAND

In a January 2003 letter, the veteran was notified that he 
was entitled to an additional hearing because the Veterans 
Law Judge who had conducted the December 2001 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2002).  The following month, the 
veteran indicated that he wished to attend another Board 
hearing at the RO.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2002).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2002), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  Therefore, remedial action is necessary 
with respect to this matter.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled, in accordance with 
appropriate procedures, for a personal hearing 
before a Veterans Law Judge at the RO.  38 U.S.C.A. 
§ 7107 (West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing should be 
placed in the record, keeping in mind the 30-day 
advance notice requirement specified at 38 C.F.R. § 
19.76 (2002).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




